Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces first quarter 2009 results CALGARY, May 7 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the first quarter ended March 31, 2009. << Three Months Ended March 31 2009 2008 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 225.2 407.9 Per unit(1) 0.98 1.91 Per boe 38.57 66.94 Cash flow from operating activities(2) 124.3 209.9 Per unit(1) 0.54 0.98 Per boe 21.29 34.44 Net income 22.3 81.3 Per unit(3) 0.10 0.39 Distributions 82.0 126.8 Per unit(1) 0.36 0.60 Per cent of cash flow from operating activities(2) 66 60 Net debt outstanding(4) 781.5 770.1 OPERATING Production Crude oil (bbl/d) 28,806 29,064 Natural gas (mmcf/d) 193.8 204.3 Natural gas liquids (bbl/d) 3,764 3,856 Total (boe/d) 64,872 66,976 Average prices Crude oil ($/bbl) 46.44 89.72 Natural gas ($/mcf) 5.20 7.80 Natural gas liquids ($/bbl) 38.86 68.54 Oil equivalent ($/boe) 38.40 66.67 Operating netback ($/boe) Commodity and other revenue (before hedging)(5) 38.57 66.94 Transportation costs (0.95) (0.73) Royalties (6.34) (11.85) Operating costs (10.12) (9.55) Netback (before hedging) 21.16 44.81 TRUST UNITS (millions) Units outstanding, end of period(6) 236.0 214.7 Weighted average trust units(7) 228.9 213.8 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 20.90 27.06 Low 11.73 20.00 Close 14.15 26.38 Average daily volume (thousands) 1,240 863 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the first quarter of 2009 would be $116.6 million ($0.51 per unit). Distributions as a percentage of Cash Flow would be 70 per cent for the first quarter of 2009. Please refer to the non-GAAP measures section in the MD&A for further details. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes other revenue. (6) For the first quarter of 2009, includes 0.9 million (1.2 million in 2008) exchangeable shares exchangeable into 2.577 trust units (2.314 in 2008) each for an aggregate 2.4 million (2.7 million in 2008) trust units. (7) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS/FINANCIAL UPDATE - The Trust completed an equity offering of 15.5 million trust units at $16.35 per unit for net proceeds of $240 million during the quarter. Proceeds of the offering were applied against the Trust's debt resulting in a net debt balance of $781.5 million at March 31, 2009, a reduction of $180.4 million from year end. - On April 14, 2009, the Trust announced the closing of a private placement of long-term debt in the form of senior secured notes totaling US$125 million at a blended average interest rate of 7.47 per cent. The notes were offered in three tranches with repayment dates between 2012 and 2021 allowing the Trust to convert a portion of its credit facility debt to long term notes that mature over a number of years as opposed to being re-financed all in one year. Proceeds from the notes were used to reduce the debt outstanding on the Trust's $800 million credit facility to $356 million, providing the Trust with $444 million of undrawn debt capacity on the bank line. The Trust also has $167 million available to it through the undrawn portion of a shelf facility with a large insurance company. - The Trust executed a $97.2 million capital expenditure program in the first quarter of 2009 that included drilling 81 gross wells on operated properties, resulting in 14 oil wells, 66 natural gas wells and a 99 per cent success rate. Of the 81 wells drilled in the first quarter, the Trust currently has 33 wells waiting on tie-in, of which 24 wells are awaiting completion. The capital expenditures were 64 per cent funded by cash flow from operating activities and proceeds from the DRIP program and the remaining portion was funded through debt. - Production for the quarter was on budget at 64,872 boe per day with record production at Dawson and Ante Creek. With the reduction in the 2009 capital budget, the Trust now expects full year production to average between 62,000 and 64,000 boe per day at an operating cost of approximately $10.70 per boe. - In light of the weak commodity price environment, particularly for natural gas, the monthly distribution has been decreased to $0.10 per unit effective with the May distribution payable on June 15, 2009. The Board has also approved a reduced capital expenditure budget for the Trust of $350 million while affirming its commitment to the construction of a 60 mmcf per day gas plant to be completed late in the first quarter of 2010 for the Dawson field contingent on the timely receipt of regulatory approvals. - The Trust's current plans are to convert to a dividend paying Corporation effective December 31, 2010. At this time, management believes that this will be most logical and tax efficient alternative for ARC unitholders. The potential conversion will be subject to regulatory and unitholder approval. - Montney Resource Play Development During the first quarter of 2009, the Trust spent $36.3 million on development activities in the Dawson area including the drilling of five horizontal wells, two of which were completed and tested during the quarter. Vertical wells were also drilled at Sundown and Pouce Coupe. With the completion of a third party compressor in the middle of February, total production from the Dawson area grew to an average of 51.2 mmcf per day in the first quarter of 2009 and exited the quarter at approximately 56 mmcf per day. The Trust continues to work towards a late first quarter 2010 completion date for a new 60 mmcf per day gas plant for Dawson. Design work is complete, long-lead time items have been ordered and the public notification has been completed. Applications have been submitted to the appropriate regulatory agencies and are currently under review. - Enhanced Oil Recovery Initiatives During the first quarter, the Trust spent $7 million on enhanced oil recovery ("EOR") initiatives. The Redwater CO(2) pilot project is well underway and on schedule with the highlight of the quarter being the start-up of the associated production facility. The Trust expects that it will take at least until 2010 before it will know to what extent the pilot has been successful in increasing oil production. While the pilot project may indicate enhanced recovery, the current outlook for crude oil prices and the cost and availability of CO(2) may hinder the Trust's ability to achieve commercial viability for a full scale EOR scheme. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is the Trust management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated May 5, 2009 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended March 31, 2009 and the audited Consolidated
